DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action (Notice of Allowance) is in response to the amendment and remarks filed on 02/23/2021. The status of the claims is as follows: 
Claims 5, 13 and 18 were previously cancelled, and claims 1, 6, 9, 14, 17 and 19 were amended by the amendment of 11/10/2020;  claims 2-4, 7, 8, 10-16 and 20 are as originally filed; and claim 20 has been cancelled by the amendment of 02/23/2021. The pending claims 1-4, 6-12, 14-17 and 19 are now allowed.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
In response to the amendment and remarks filed 02/23/2021, the following action has been taken:
The rejection to claim 17 under 35 U.S.C. 102(a)(2) as being anticipated by Syed Tajammul  et al. (“Radial basis function neural network nonlinear equalizer for 16-QAM coherent optical OFDM", Tajammul hereinafter ) indicated in the non-final office action mailed on 11/25/2020 is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed subject matters in claims 1-4, 6-12, 14-17 and 19 are allowed because the arts of record fail to teach or fairly suggest in combinations of the claimed:

A signal-multiplexing method based on machine learning, performed by a signal-multiplexing apparatus based on machine learning, the method comprising:
training a transmitted signal using a machine-learning technique; performing complex mapping to transmit the transmitted signal as multiple
signals;
receiving the multiple signals and regularizing the multiple signals so that each of the multiple signals is separated into a real part and an imaginary part;
outputting an estimated value for the transmitted signal by training the regularized multiple signals using the machine-learning technique;
calculating a difference between the transmitted signal and the estimated value for the transmitted signal; and
detecting the transmitted signal from the regularized multiple signals when the difference is less than or equal to a preset value, as in claim 1. See figures 2 and 14 and the corresponding text for the combinations of the claimed limitations.

A signal-multiplexing apparatus based on machine learning, comprising:
at least one processor; and

wherein the at least one program is configured to:
train a transmitted signal using a machine-learning technique,
perform complex mapping to transmit the transmitted signal as multiple signals,
receive the multiple signals and regularize the multiple signals so that each of the multiple signals is separated into a real part and an imaginary part,
output an estimated value for the transmitted signal by training the regularized multiple signals using the machine-learning technique,
calculate a difference between the transmitted signal and the estimated value for the transmitted signal, and
detect the transmitted signal from the regularized multiple signals when the difference is less than or equal to a preset value, as in claim 9. See figures 2 and 14 and the corresponding text for the combinations of the claimed limitations.

A signal-multiplexing method based on machine learning, performed by a signal-multiplexing apparatus, the method comprising:
regularizing received signals so that each of the received signals is separated into a real part and an imaginary part;
performing machine learning on the regularized received signals and estimating a transmitted signal for the regularized received signals using machine-learned signals; and

wherein estimating the transmitted signal is configured to arrange the regularized received signals in a form of a matrix by grouping the regularized received signals into a unit of signals received during a first preset time, and to estimate signals that are received during a second preset time corresponding to the first preset time, as in claim 17. See figures 2 and 14 and the corresponding text for the combinations of the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A non-patent publication “A Study Towards Implementing Various Artificial Neural Networks for Signals Classification and Noise Detection in OFDM/PLC Channels, ” to Dalal Baroud et al.,  discloses a signal detection of an orthogonally modulated OFDM signal using neural networking.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALDET BOCURE whose telephone number is (571)272-3015.  The examiner can normally be reached on M-to-F, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TESFALDET BOCURE/Primary Examiner, Art Unit 2633